DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beardmore et al (U.S. 2012/0215856) and further in view of Robertson et al (U.S 2002/0173984).

1. 	As per claim 1 Beardmore disclosed one or more storage machines holding instructions executable by one or more logic machines to carry out a method of message broker customization of a message broker, the method comprising: using at least one logic machine: automatically determining receipt of user input through one or more user interfaces by automatically tracking user operation of the user interfaces (Paragraph. 0004) [receiving, at a message broker, a message published by a message publisher, the message having associated therewith a topic; selecting, by the message broker from a plurality of registered message subscribers that have registered subscriptions with the message broker to receive published messages, each subscription specifying a topic and an importance level for receiving published messages having the registered topic associated therewith, at least one subscriber for which the registered topic matches the topic associated with the published message; sending the published message from the message broker to each of the at least one selected subscriber; and sending, from the message broker to the message publisher, feedback regarding the sending of the published message]; based on the user input, automatically controlling parameters for calling a policy function to be called at a specific policy point during message processing (Paragraph. 0056)  [The notifying message broker then consolidates the information from the other message brokers, along with information on its own matching subscribers, to determine whether the importance criteria are met by the collection of message subscribers]. 

However Beardmore did not disclose in detail Wherein the policy function is a function that can be inserted into a processing path of a channel for one or more messages received by the message broker in order to customize the message processing of the one or more messages, based on the user input, automatically deriving an execution environment and trust domain for the execution of the policy function; and based on the user input and arguments returned by the policy function controlling continued message processing by a message broker.

In the same field of endeavor Robertson disclosed The second EAI architecture improves on existing point-to-point middleware by utilizing a messaging broker that manages communications among all enterprise stovepipe applications. The message broker communicates directly with each participating application and thus forms the "hub" of a hub and spoke messaging architecture. Message broker processing is a mixture of schema and content transformation, rules processing, message splitting and combining, as well as message routing. Once the processing is complete, the information is sent to any target system that needs to receive that information using whatever native format the target application can understand (e.g., extensible Markup Language (XML), IDoc, Java Message Service (JMS) message, proprietary, etc.). 

It would have been obvious to one having ordinary skill in the art at the time of filing was made to the second EAI architecture improves on existing point-to-point middleware by utilizing a messaging broker that manages communications among all enterprise stovepipe applications. The message broker communicates directly with each participating application and thus forms the "hub" of a hub and spoke messaging architecture. Message broker processing is a mixture of schema and content transformation, rules processing, message splitting and combining, as well as message routing. Once the processing is complete, the information is sent to any target system that needs to receive that information using whatever native format the target application can understand (e.g., extensible Markup Language (XML), IDoc, Java Message Service (JMS) message, proprietary, etc.). This aspect may be provided as additional functionality in the parameter-based criteria approach and/or the rule-based criteria approach, where the implementation supports the above-discussed controlled failure handling for controlling the behavior that occurs when importance criteria are not met for a particular message as taught by Robertson in the method and system of Beardmore to increase productivity and reduce latency.

2. 	As per claim 2 Beardmore-Robertson disclosed wherein the user input modifies which policy function is to be called at a policy point at will (Robertson, Paragraph. 0087) [FIG. 1A depicts a point-to-point architecture where applications 102-116 message one another directly. Each enterprise application must be modified with a messaging agent, a queue and a relationship application table for listing other enterprise applications and the data and resources that they own].  

[The business process (logic) layer of an application implements the particular requirements of a business process based on a set of business rules. The business rules may be no more than developer guidelines, but more often are generic algorithms that can be tailored to a business' needs by the user selection of values for parametric constraint variables.].  

4. 	As per claim 4 Beardmore-Robertson disclosed wherein the user input specifies different policy functions to be called at different policy points (Robertson, Paragraph. 0095) [The business process (logic) layer of an application implements the particular requirements of a business process based on a set of business rules. The business rules may be no more than developer guidelines, but more often are generic algorithms that can be tailored to a business' needs by the user selection of values for parametric constraint variables.].  

5. 	As per claim 5 Beardmore-Robertson disclosed wherein the method further comprises: defining an authorized user to configure the policy point (Robertson, Paragraph. 0095) [The business process (logic) layer of an application implements the particular requirements of a business process based on a set of business rules. The business rules may be no more than developer guidelines, but more often are generic algorithms that can be tailored to a business' needs by the user selection of values for parametric constraint variables.].  

6. 	As per claim 6 Beardmore-Robertson disclosed wherein the execution environment for the policy function is on one or more user entity controlled resources (Robertson, Paragraph. 0098).  

7. 	As per claim 7 Beardmore-Robertson disclosed wherein the execution environment for the policy function is on third party controlled resources (Robertson, Paragraph. 0098).  

8. 	As per claim 8 Beardmore-Robertson disclosed wherein the execution environment for the policy function is made available by a message broker (Robertson, Paragraph. 0089).  

9. 	As per claim 9 Beardmore-Robertson disclosed wherein the method further comprises: based on the user input, dynamically initiating and controlling programmatic customization of a message broker's behavior for messaging services (Beardmore, Paragraph. 0004).  

10. 	As per claim 10 Beardmore-Robertson disclosed wherein the method further comprises: based on the user input, initiating different behavior customization for different services for a first user entity while maintaining message broker services offered to a second user entity (Robertson, Paragraph. 0106).  

11. 	As per claim 11 Beardmore-Robertson disclosed wherein the method further comprises: based on the user input, initiating programmatic customization access to sensitive information without exposing the sensitive information to a message broker (Robertson, Paragraph. 0106).  

12.	 As per claim 12 Beardmore-Robertson disclosed wherein the user interface is a graphical user interface (Robertson, Paragraph. 0196).  

13. 	As per claim 13 Beardmore-Robertson disclosed wherein the user interface is a command line interface (Robertson, Paragraph. 0496).  

14. 	As per claim 14 Beardmore-Robertson disclosed wherein the user interface is an application programming interface (Robertson, Paragraph. 0496)	.  

15. 	As per claim 15 Beardmore-Robertson disclosed One or more storage machines holding instructions executable by one or more logic machines to carry out a method of [receiving, at a message broker, a message published by a message publisher, the message having associated therewith a topic; selecting, by the message broker from a plurality of registered message subscribers that have registered subscriptions with the message broker to receive published messages, each subscription specifying a topic and an importance level for receiving published messages having the registered topic associated therewith, at least one subscriber for which the registered topic matches the topic associated with the published message; sending the published message from the message broker to each of the at least one selected subscriber; and sending, from the message broker to the message publisher, feedback regarding the sending of the published message];  Page 77 of 80Applicant: Jeff Carley Atty. Docket No.: 4538.0100based on the user input, automatically controlling parameters for calling a policy function to be called at a specific policy point during message processing (Beardmore, Paragraph. 0056)  [The notifying message broker then consolidates the information from the other message brokers, along with information on its own matching subscribers, to determine whether the importance criteria are met by the collection of message subscribers], Wherein the policy function is a function that can be inserted into a processing path of a channel for one or more messages received by the message broker in order to customize the message processing of the one or more messages (Paragraph. 0045). based on the user input, automatically deriving an execution environment and a trust domain for the execution of the policy function; and based on the user input and arguments returned by the policy function, controlling continued message processing by a message broker (Robertson, Paragraph. 0089) [The second EAI architecture improves on existing point-to-point middleware by utilizing a messaging broker that manages communications among all enterprise stovepipe applications. The message broker communicates directly with each participating application and thus forms the "hub" of a hub and spoke messaging architecture. Message broker processing is a mixture of schema and content transformation, rules processing, message splitting and combining, as well as message routing. Once the processing is complete, the information is sent to any target system that needs to receive that information using whatever native format the target application can understand (e.g., extensible Markup Language (XML), IDoc, Java Message Service (JMS) message, proprietary, etc.].  

16. 	As per claim 16 Beardmore-Robertson disclosed wherein the user input modifies which policy function is to be called at a policy point at will (Robertson, Paragraph. 0087) [FIG. 1A depicts a point-to-point architecture where applications 102-116 message one another directly. Each enterprise application must be modified with a messaging agent, a queue and a relationship application table for listing other enterprise applications and the data and resources that they own]..  

17. 	As per claim 17 Beardmore-Robertson disclosed wherein the user input configures the policy point to control which arguments are passed to the policy function (Robertson, Paragraph. 0095) [The business process (logic) layer of an application implements the particular requirements of a business process based on a set of business rules. The business rules may be no more than developer guidelines, but more often are generic algorithms that can be tailored to a business' needs by the user selection of values for parametric constraint variables.].  

18. 	As per claim 18 Beardmore-Robertson disclosed wherein the user input specifies different policy functions to be called at different policy points (Robertson, Paragraph. 0095) [The business process (logic) layer of an application implements the particular requirements of a business process based on a set of business rules. The business rules may be no more than developer guidelines, but more often are generic algorithms that can be tailored to a business' needs by the user selection of values for parametric constraint variables.].  

19. 	As per claim 19 Beardmore-Robertson disclosed wherein the method further comprises: defining an authorized user to configure the policy point (Robertson, [The business process (logic) layer of an application implements the particular requirements of a business process based on a set of business rules. The business rules may be no more than developer guidelines, but more often are generic algorithms that can be tailored to a business' needs by the user selection of values for parametric constraint variables.].  

20.	 As per claim 20 Beardmore-Robertson disclosed One or more storage machines holding instructions executable by one or more logic machines to carry out a method of message broker customization, the method comprising: using at least one logic machine: automatically determining receipt of user input through one or more user interfaces by automatically tracking user operation of the user interface (Beardmore, Paragraph. 0004) [receiving, at a message broker, a message published by a message publisher, the message having associated therewith a topic; selecting, by the message broker from a plurality of registered message subscribers that have registered subscriptions with the message broker to receive published messages, each subscription specifying a topic and an importance level for receiving published messages having the registered topic associated therewith, at least one subscriber for which the registered topic matches the topic associated with the published message; sending the published message from the message broker to each of the at least one selected subscriber; and sending, from the message broker to the message publisher, feedback regarding the sending of the published message]  based to the user input, automatically controlling parameters for calling a policy function to be called at a specific policy point; Wherein the policy function is a function that can be inserted into a processing path of a channel for one or more messages received by the message broker in order to customize the message processing of the one or more messages (Paragraph. 0045). based on the user input, automatically deriving an execution environment and a trust domain for the execution of the policy function;  Page 78 of 80Applicant: Jeff CarleyAtty. Docket No.: 4538.0100based on the user input and arguments returned by the policy function (Beardmore, Paragraph. 0056)  [The notifying message broker then consolidates the information from the other message brokers, along with information on its own matching subscribers, to determine whether the importance criteria are met by the collection of message subscribers], controlling continued message processing by the message broker; wherein the user input modifies which policy function is to be called at a policy point at will; wherein the user input configures the policy point to control which arguments are passed to the policy function; wherein the user input specifies different policy functions to run at different policy points; wherein the method further comprises: defining an authorized user to configure the policy point; wherein the information available to the execution environment includes information passed in by the message broker as arguments; wherein the method further comprises: based on the user input, dynamically initiating and controlling programmatic customization of a message broker's behavior for messaging services; and wherein the method further comprises: based on the user input, initiating different behavior customization for different services for a first user entity while maintaining message broker services offered to a second user entity (Robertson, Paragraph. 0089) [The second EAI architecture improves on existing point-to-point middleware by utilizing a messaging broker that manages communications among all enterprise stovepipe applications. The message broker communicates directly with each participating application and thus forms the "hub" of a hub and spoke messaging architecture. Message broker processing is a mixture of schema and content transformation, rules processing, message splitting and combining, as well as message routing. Once the processing is complete, the information is sent to any target system that needs to receive that information using whatever native format the target application can understand (e.g., extensible Markup Language (XML), IDoc, Java Message Service (JMS) message, proprietary, etc.].  


Response to Arguments

Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.



As to applicant’s argument Beardsmore disclosed, “In a fifth aspect, an approach is provided for what may be referred to as "all-or-nothing" publication. This aspect may be provided as additional functionality in the parameter-based criteria approach and/or the rule-based criteria approach, where the implementation supports the above-discussed controlled failure handling for controlling the behavior that occurs when importance criteria are not met for a particular message. In a relatively simple implementation, this may be provided as an "on/off" parameter, where the system sets the parameter to "on" when all-or-nothing publication is desired and to "off" when such handling is not desired. In a more complex implementation, finer-grained control over all-or-nothing publication may be supported by the processing for the parameter-based approach or the rule-based approach to allow the publisher, or perhaps the systems administrator, to specify whether all-or-nothing publication handling should occur for a particular set of conditions” (Paragraph. 0045). Examiner interpreted the “policy function” as criteria based function to customize a message.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


21.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

22.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on (571)-272-8328. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For 

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443